Citation Nr: 1526466	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-47 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left eye condition.

2.  Entitlement to an initial evaluation in excess of 10 percent for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from February 1964 to December 1967.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The RO denied service connection for a left eye condition, bilateral hearing loss, and tinnitus.  The RO awarded service connection for TBI and assigned an initial 10 percent rating effective November 2008.  The Veteran filed a notice of disagreement with the denials as to the claims for service connection, as well as the 10 percent evaluation for his TBI.  

Service connection for bilateral hearing loss and tinnitus was awarded in a December 2009 rating decision; consequently, these claims no longer remain in controversy.  

As the Veteran is appealing the original assignment of the 10 percent evaluation following the award of service connection for his TBI, the severity of the disability at issue is to be considered during the entire period from the initial assignment of a disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).
    
The claim pertaining to increased evaluation for TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

A left eye condition, specifically a central scotoma involving the central 10 degrees of the left visual field, is due to the Veteran's period of active military service.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for service connection for a left eye condition have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a left eye condition, which represents a complete grant of the benefits sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The Board has reviewed all the evidence in the Veteran's paper and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

 Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

The Veteran is claiming entitlement to service connection for a left eye condition.  Specifically, he contends the condition is the result of being struck in the left eye during service (also the incident whereby he sustained the service-connected TBI).  He further asserts that since the injury he has developed double vision and suffers from a loss of vision due to scar tissue.  

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claim shall be granted.  38 C.F.R. § 3.102. 

The Veteran's service treatment records show he was hit in the left eye in November 1967.  He sustained a subconjunctival hematoma.  An October 2009 VA TBI examination noted the Veteran was involved in an altercation in 1967 in Vietnam.  The examiner found that the Veteran met the criteria for a mild TBI due to the physical altercation that occurred in Vietnam in 1967.  The examiner further noted that during the altercation, the Veteran developed a left eye hemorrhage of the sclera.  The examiner indicated that the Veteran then developed a left eye subretinal hemorrhage with early disciform scarring and drusen.  Since September 2008, the examiner found the Veteran has had a permanent left eye central scotoma.  The examiner opined that the left eye central scotoma involving the central 10 degrees of the left visual field was caused by the injury to his left eye in the physical altercation in 1967.   

The Board is cognizant that a separate October 2009 VA eye examiner opined that examination findings in the left eye were consistent with age related macular degeneration, which was not caused by or a result of military service or injury.  The examiner also indicated that the Veteran had a scotoma in the central 10 degrees of left visual field; however, the examiner did not provide an opinion as to etiology nor address the Veteran's allegations with respect to such loss of vision.  

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

The Board finds that the probative value of the October 2009 VA eye examination opinion diminishes in light of the cumulative evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board).  The TBI examiner found that the left eye central scotoma involving the central 10 degrees of the left visual field was caused by the injury to his left eye in the physical altercation in 1967.  Service connection has been awarded for TBI and thus, the incident involving injury has been conceded.  Moreover, complaints referable to the left eye were documented in the service record.  
 
Double vision or blurred vision is the type of medical problem that is within the Veteran's ability to observe on his own, both during and after service.  Thus, while the Veteran's statements of in-service double vision are competent, so, too, are his statements that he has had double and blurred vision following the injury to his left eye and since his discharge from service.  The Board has no reason to doubt the credibility of the Veterans statements especially in light of the physical findings of the examiners (central scotoma of the left eye).  

As service treatment records show the Veteran injured his left eye in service, the Veteran has a current left eye condition, and there is a positive nexus opinion of record connecting the two, the Board finds that the evidence is at least in equipoise in showing that the Veteran's left eye condition is related to events of his active service. 

Resolving any doubt in the Veteran's favor, service connection for a left eye condition is warranted. 38 C.F.R. § 3.102.


ORDER

Service connection for a left eye condition is granted. 



REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of entitlement to an initial evaluation in excess of 10 percent for the service-connected TBI.  

In a December 2009 statement, the Veteran indicated that he experienced occupational and social impairment with deficiencies in most areas such as work, family, relations, thinking, or mood (notably symptoms of depression) affecting his ability to function independently.  He indicated he also experienced difficulty adapting to stressful circumstances, including work or a work-like setting as he had not worked since his early retirement in 1992.  He claims he is on anti-depression medication, has short term memory loss, has no recall of what he is saying or doing, wakes up sweating, and is scared to go back to sleep at night after having nightmares.  The October 2009 examiner noted the presence of depression but indicated it was not related to mild TBI, but did not give any reasons or basis for the opinions reached.  In his substantive appeal, the Veteran argues that the RO failed to consider all complications of his head injury.  

As the Veteran has indicated that his TBI is now resulting in further complications, like depression, the Veteran is entitled to a new VA examination.  38 C.F.R. 
§ 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board cannot ascertain to what extent the disability has increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

In addition, the Board notes that service connection for a left eye condition has been awarded in the instant decision.  A disability rating is yet to be assigned as the RO has to first implement the award of service connection.  As the Board has found that a left eye condition is the result of the 1967 head injury, each physical dysfunction of the TBI, including visual impairment, is to be evaluated separately under an appropriate diagnostic code as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  38 C.F.R. § 4.124a, Diagnostic Code 8045.    

Updated records of any treatment the Veteran has received for symptoms and/or impairment that may be related to TBI residuals are pertinent evidence that must be secured.  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action: 

1. The RO should ask the Veteran to identify any (and all) providers of any evaluation or treatment he has received for symptoms/impairment that might be considered/are alleged to be TBI residuals, and to provide releases for VA to obtain records of any such private evaluation or treatment.  The RO should secure for the record copies of the complete clinical records from all providers identified, to include any VA records.  All requests for records and their responses must be associated with the claims folder.
 
2.  Schedule the Veteran for a TBI examination.  The current Compensation and Pension Examination TBI Examination Guidelines must be followed.  All indicated tests must be performed, and all findings reported in detail.  The examiner should describe all findings (cognitive, emotional/behavioral, and/or physical) in detail specifically identifying any 
residual symptoms (including all subjective complaints) that are determined to be related to the November 1967 in-service head injury.  The examiner should specifically address the Veteran's assertions that his depression is a complication/residual of the TBI.  In that regard, the examiner's attention is directed to the service treatment records, post-service medical records, and the Veteran's arguments in a December 2009 statement and the substantive appeal.  A complete rationale for all conclusions drawn must be included in the report provided.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, and after implementation of the award of service connection for a left eye condition, the RO should readjudicate the issue in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


